      Case 2:20-cr-00023-SCJ-JCF Document 17 Filed 06/16/20 Page 1 of 1


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION

UNITED STATES OF AMERICA,                     :
              Plaintiff,                      :     CRIMINAL CASE NO.:
vs.                                           :     2:20-CR-023
JESSE JAMES SMALLWOOD                         :
              Defendant.                      :

            WRIT OF HABEAS CORPUS AD PROSEQUENDUM

To:    Any U.S. Marshal, Warden, Hall County Jail, and/or any other authorized

officer.

       YOU ARE HEREBY COMMANDED to have the body of JESSE JAMES

SMALLWOOD by you restrained of his liberty, as it is said, by whatsoever names

detained before the HONORABLE J. CLAY FULLER, United States Magistrate

Judge of the United States District Court for the Northern District of Georgia, at the

Courtroom of said Court in the City of Gainesville via video-conference, at 1:00

PM, on Tuesday, June 23, 2020, and from day to day thereafter until discharged by

the Court, then and there to be arraigned/tried on the indictmen and receive and abide

by the judgment of this Court in the above-entitled case, thence to be returned to the

custody from which he came, and have you this writ.

       WITNESS the Honorable Judges of the United States District Court for the

Northern District of Georgia, this 12th day of June, 2020.

                                       /s/ J. Clay Fuller
                                       J. Clay Fuller
                                       United States Magistrate Judge
